                                                                                                       Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3243 Page 1 of 30



                                                                                                         1   HRUTKAY LAW PC
                                                                                                             MATTHEW HRUTKAY, Bar No. 297485
                                                                                                         2   matt.hrutkay@hrutkaylaw.com
                                                                                                             600 W. Broadway, Suite 700
                                                                                                         3   San Diego, CA. 92101
                                                                                                             Tel: (858) 868-0018
                                                                                                         4
                                                                                                             TENCER SHERMAN LLP
                                                                                                         5   PHILIP C. TENCER, ESQ., Bar No. 173818
                                                                                                             Phil@TencerSherman.com
                                                                                                         6   12520 High Bluff Drive, Suite 230
                                                                                                             San Diego, CA 92130
                                                                                                         7   T: 858.408.6900
                                                                                                             F:858.754.1260
                                                                                                         8
                                                                                                             Attorneys for Plaintiff
                                                                                                         9   CHRISTOPHER RICHMOND
                                                                                                        10                 UNITED STATES DISTRICT COURT FOR THE
                                                                                                        11                    SOUTHERN DISTRICT OF CALIFORNIA
T ROUTMAN S ANDERS LLP




                                                                                                        12
                                                            S A N D I E G O , CA 9 2 1 3 0 - 2 0 9 2
                         11682 EL CAMINO REAL




                                                                                                             CHRISTOPHER RICHMOND, an                 Case No: 3:20-cv-01925-W-KSC
                                                SUITE 400




                                                                                                        13
                                                                                                             individual;
                                                                                                        14
                                                                                                             Plaintiff,                               PLAINTIFF’S OMNIBUS
                                                                                                        15                                            OPPOSITION TO MOTIONS TO
                                                                                                             v.                                       DISMISS THE VERIFIED FIRST
                                                                                                        16                                            AMENDED COMPLAINT
                                                                                                             DAVID MIKKELSON, an individual;          BROUGHT BY NOMINAL
                                                                                                        17   BRAD WESTBROOK, an individual;           DEFENDANT SNOPES MEDIA
                                                                                                             and DOE DEFENDANTS 1-10,                 GROUP, INC. AND DEFENDANTS
                                                                                                        18   inclusive                                DAVID MIKKELSON AND BRAD
                                                                                                                                                      WESTBROOK
                                                                                                        19   Defendants,
                                                                                                        20   and
                                                                                                                                                      Date:         January 25, 2021
                                                                                                        21   SNOPES MEDIA GROUP, INC.
                                                                                                                                                      Dept:         3C
                                                                                                        22   Nominal Defendant.                       Judge:        Hon. Thomas J. Whelan
                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27

                                                                                                        28

                                                                                                                           PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                                                                                     CASE NO. 3:20-CV-01925-W-KSC
                                                                                                       Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3244 Page 2 of 30



                                                                                                         1                                           TABLE OF CONTENTS
                                                                                                             I.     INTRODUCTION ............................................................................................. 1
                                                                                                         2
                                                                                                             II.    RELEVANT FACTUAL AND PROCEDURAL HISTORY ........................... 2
                                                                                                         3   III.   LEGAL STANDARD ....................................................................................... 5
                                                                                                                    A. Rule 12(b)(6) Pleading ................................................................................ 5
                                                                                                         4
                                                                                                                    B. Rule 9(b) Pleading....................................................................................... 6
                                                                                                         5   IV.    ARGUMENT ..................................................................................................... 7
                                                                                                         6          A. Richmond Is an Appropriate Representative Shareholder to Bring
                                                                                                                       Derivative Claims........................................................................................ 7
                                                                                                         7             1. Richmond is Adequate to Represent Similar Shareholders ................... 9
                                                                                                         8
                                                                                                                          a) The First Seven Lawson Factors ....................................................... 9
                                                                                                                          b) The Eighth Larson Factor Shows that Plaintiff is Free From
                                                                                                         9                Economic Interests that Are Antagonistic to the Interests of Similarly
                                                                                                                          Situated Shareholders........................................................................... 10
                                                                                                        10                    (1) Richmond’s State Action Show No Antagonism ...................... 11
                                                                                                        11                    (2) Richmond Is Not a Competitor of Snopes. ................................ 12
                                                                                                                              (3) The Interpleader Action Is Not a Personal Dispute. .................. 12
T ROUTMAN S ANDERS LLP




                                                                                                        12
                                                            S A N D I E G O , CA 9 2 1 3 0 - 2 0 9 2




                                                                                                                       2. Snopes’ Adequacy Argument Ignores the Practical Reality................ 13
                         11682 EL CAMINO REAL




                                                                                                                    B. Plaintiff Has Adequately Pleaded Demand Futility .................................. 13
                                                SUITE 400




                                                                                                        13
                                                                                                                       1. Rule 23.1 Demand Futility ................................................................... 13
                                                                                                        14
                                                                                                                          a) Mikkelson Obtained a Personal Benefit and Faces Substantial
                                                                                                        15                Personal Liability. ................................................................................ 14
                                                                                                                          b) Westbrook Is Interested Because He Faces Substantial Personal
                                                                                                        16                Liability ................................................................................................ 15
                                                                                                        17          C. The Derivative Claims Satisfy Rule 12(b)(6) Pleading Standards ........... 15
                                                                                                                       1. The Derivative Claim for Fraud Against Mikkelson is Proper............ 15
                                                                                                        18                a) Mikkelson Faces Substantial Personal Liability ............................. 17
                                                                                                        19             2. The Negligent Misrepresentation Claim is Properly Pled ................... 18
                                                                                                                       3. The Unjust Enrichment Claim is Properly Pled................................... 18
                                                                                                        20
                                                                                                                       4. The Aiding and Abetting Fraud Claims are Properly Pled .................. 19
                                                                                                        21          D. The Breach of Fiduciary Duty Claim is Properly Pled ............................. 20
                                                                                                        22          E. Res Judicata Is Inapplicable and Does Not Bar Derivative Claims .......... 21
                                                                                                                       1. Affirmative Defense of Res Judicata ................................................... 21
                                                                                                        23             2. Richmond’s Claims Here Assert Different Primary Rights ................ 22
                                                                                                        24   V.     THERE IS NO BASIS FOR JURISDICTIONAL DISCOVERY .................. 23
                                                                                                             VI.    LEAVE TO AMEND SHOULD BE GRANTED .......................................... 24
                                                                                                        25
                                                                                                             VII.   CONCLUSION................................................................................................ 25
                                                                                                        26

                                                                                                        27

                                                                                                        28
                                                                                                                                                                         i
                                                                                                                                    PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3245 Page 3 of 30



                                  1                                         TABLE OF AUTHORITIES
                                  2   Cases
                                  3   Agarwal v. Johnson,
                                           25 Cal. 3d 932 (1979) ..................................................................................... 22
                                  4
                                      Albino v. Baca,
                                  5         747 F.3d 1162 (9th Cir. 2014) .......................................................................... 5
                                  6   Ashcroft v. Iqbal,
                                           556 U.S. 662 (2009) ......................................................................................... 6
                                  7
                                      In re BofI Holding, Inc. Shareholder Litig.,
                                  8          2017 WL 3394344 (S.D. Cal. Aug. 8, 2017) ................................................. 13
                                  9   Boschetto v. Hansing,
                                           539 F.3d 1011 (9th Cir. 2008) ........................................................................ 24
                                 10
                                      Brightwell v. McMillan Law Firm,
                                 11         2017 WL 1653427 (S.D. Cal. May 2, 2017) ............................................... 3, 12
600 W. B ROADWAY , S UITE 700




                                      Charnay v. Cobert,
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                           145 Cal. App. 4th 170 (2006) ......................................................................... 18
                                 13
                                      Concordia v. Bendekovic,
                                 14        693 F.2d 1073 (11th Cir. 1982) ...................................................................... 23
                                 15   Copper v. Pickett,
                                           137 F.3d 616 (9th Cir. 1997) .......................................................................... 6
                                 16
                                      County of San Bernardino v. Walsh,
                                 17        158 Cal.App.4th 533 (2007) ........................................................................... 18
                                 18   Di Fernano v. Intrexon Corp.,
                                            2017 WL 3641879 (S.D. Cal. Aug. 24, 2017) ................................................ 6
                                 19
                                      ESG Capital Partners, LP v. Stratos,
                                 20        828 F.3d 1023 (9th Cir. 2016) ................................................................ 5, 6, 16
                                 21   Fiol v. Doellstedt,
                                             50 Cal. App. 4th 1318 (1996) ......................................................................... 19
                                 22
                                      Foss on behalf of Quality Systems Inc. v. Barbarosh
                                 23         2018 WL 5276292 (C. D. Cal. July 25, 2018) ............................................... 14
                                 24   Garden City, Inc. v. San Jose,
                                           2013 WL 4766748 (N.D. Cal. Sept. 5, 2013) .......................................... 22, 23
                                 25
                                      In re GlenFed, Inc. Securities Litig.,
                                 26          42 F.3d 1541 (9th Cir. 1994) ...................................................................... 7, 16
                                 27   Jones v. H.F. Ahmanson & Co.,
                                            1 Cal. 3d 93 (1969) ......................................................................................... 21
                                 28
                                                                                                ii
                                                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                       CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3246 Page 4 of 30



                                  1   Laduca v. Swirsky,
                                           2003 WL 22078372 (N.D. Ill. Sept. 5, 2003) .................................................. 7
                                  2
                                      Larson v. Dumke,
                                  3        900 F.2d at 1367 (9th Cir. 1990) ............................................................. passim
                                  4   Lazar v. Superior Court,
                                            12 Cal. 4th 631 (1996).................................................................................... 15
                                  5
                                      Lee v. Verimatrix, Inc.,
                                  6          2020 WL 4747751 (S.D. Cal. Aug. 17, 2019) ............................................... .6
                                  7   Loomis v. Slendertone Distribution, Inc.,
                                           420 F. Supp. 3d 1046 (S.D. Cal. 2019) ...................................................... 7, 11
                                  8
                                      Maldonado v. Harris,
                                  9        370 F.3d 945 (9th Cir. 2004) .......................................................................... 22
                                 10   McCoy v. Kazi,
                                          2010 WL 11465064 (C.D. Cal. Aug. 2, 2010) ................................................. 8
                                 11
                                      McElrath v. Kalanick,
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12        224 A.2d 982 (Del. 2019)............................................................................... 13
      H RUTKAY L AW PC




                                 13   Morris v. Blank,
                                           94 Cal. App. 4th 823 (2001) ........................................................................... 21
                                 14
                                      Natomas Gardens Investment Grp. LLC v. Sinadinos,
                                 15        2009 WL 1363382 (E.D. Cal. May 12, 2009)................................................ 11
                                 16   Ontiveros v. Constable,
                                            245 Cal. App. 4th 686 (2016) ........................................................................... 4
                                 17
                                      Palm Springs Villas II Homeowners Assn, Inc. v. Parth,
                                 18        248 Cal. App. 4th 268 (2016) ......................................................................... 20
                                 19   Patrick v. Alacer Corp.,
                                            167 Cal. App. 4th 995 (2008) ..................................................................... 5, 14
                                 20
                                      People ex rel. Harris v. Rizzo,
                                 21         214 Cal. App. 4th 921 (2013) ......................................................................... 20
                                 22   Puri v. Khalsa,
                                            674 Fed. Appx. 679 (9th Cir. 2017) ............................................................... 11
                                 23
                                      Qingdao Tang-Buy Int’l Import & Export Co., Ltd. v.
                                 24      Preferred Secured Agents, Inc.,
                                         2015 WL 7776331 (N.D. Cal. Dec. 3, 2015)..................................................... ..6
                                 25
                                      Rales v. Blasband,
                                 26         634 A.2d 927 (Del. 1993)............................................................................... 14
                                 27   RePet, Inc. v. Zhao,
                                            2016 WL 11518482 (C.D. Cal. June 28, 2016) ................................. ....7, 8, 10
                                 28
                                                                                              iii
                                                            PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                      CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3247 Page 5 of 30



                                  1   Richter v. CC-Palo Alto, Inc.,
                                            2017 WL 4236992 (N.D.Cal. Sept. 25, 2017) .....................................8, 11, 12
                                  2
                                      Rosenbloom v. Pyott,
                                  3        765 F.3d 1137 (9th Cir. 2014) ........................................................................ 13
                                  4   Schaffer Family Investors, LLC v. Sonnier,
                                          120 F. Supp. 3d 1028 (9th Cir. 2015) ................................................................ 24
                                  5
                                      U.S. ex rel. Grubbs v. Kanneganti,
                                  6         565 F.3d 180 (5th Cir. 2009) ............................................................................ 6
                                  7   U.S. v. United Healthcare Ins. Co.,
                                             848 F.3d 1161 (9th Cir. 2016) ........................................................................ ..6
                                  8
                                      Vasquez v. Los Angeles County,
                                  9        487 F.3d 1246 (9th Cir. 2007) .................................................................... ..5, 6
                                 10   Wyatt v. Terhune,
                                            315 F.3d 1108 (9th Cir. 2003) .......................................................................... 5
                                 11
                                      Zimmerman v. City of Oakland,
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12        255 F.3d 734 (9th Cir. 2001) .......................................................................... ..6
      H RUTKAY L AW PC




                                 13   Rules
                                 14   California Corporations Code § 317 ..........................................................1, 16, 17, 19
                                 15   Fed. R. Civ. P. 23.1(a) ..................................................................................7, 8, 9, 13
                                 16   Fed. R. Civ. P. 9(b) ............................................................................................6, 7, 16
                                 17   Fed. R. Civ. P. 12(b)(6) .............................................................................................. 9
                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                                                                 iv
                                                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                       CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3248 Page 6 of 30



                                  1          Plaintiff Christopher Richmond (“Richmond”) respectfully submits this
                                  2   Omnibus Opposition to Motions to Dismiss the Verified First Amended Complaint
                                  3   (“VFAC”) Brought by Nominal Defendant Snopes Media Group, Inc. and
                                  4   Defendants David Mikkelson and Brad Westbrook.
                                  5          On December 16, 2020, Nominal Defendant Snopes Media Group, Inc.
                                  6   (“Snopes”) filed a Motion to Dismiss the VFAC (the “Snopes Motion”). That same
                                  7   day,   defendants   David    Mikkelson    (“Mikkelson”)     and   Brad    Westbrook
                                  8   (“Westbrook”; together with Mikkelson, “Individual Defendants”) filed a Motion to
                                  9   Dismiss the VFAC (the “Individuals’ Motion”; together with the Snopes Motion, the
                                 10   “Motions”). This Opposition constitutes an omnibus response to both the Snopes
                                 11   Motion and the Individuals’ Motion. For the reasons set forth below herein, the
600 W. B ROADWAY , S UITE 700




                                      Motions should be denied in entirety.
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   I.     INTRODUCTION
                                 14          Since Richmond and his business partners bought a single share of Snopes
                                 15   stock (representing a 50% interest in the company) in July 2016, 1 Mikkelson, holder
                                 16   of the other share, who is also Snopes’ President, CEO, a Director, and Chair of the
                                 17   Board, has used his control (and the company’s resources) to engage in a series of
                                 18   corporate actions that have harmed Snopes. Westbrook, Snopes’ CFO and a Director,
                                 19   aided and abetted in Mikkelson’s and other Snopes officers’ efforts to fraudulently
                                 20   obtain legal fee advancements from Snopes for their personal claims in an action that
                                 21   is still pending in California Superior Court in San Diego County (the “State
                                 22   Action”). 2 These advances are treated as loans pursuant to California Corporations
                                 23   Code § 317, with repayment required if indemnification is improper.
                                 24          Making the situation worse, the Individual Defendants deducted the legal fee
                                 25   advancements from Snopes’ income on its 2017 and 2018 tax returns (and possibly
                                 26
                                      1
                                       At the time they bought the Snopes share, the company was known as Bardav, Inc.
                                 27   2
                                       Proper Media, et al. v. Snopes Media Group, Inc., Superior Court of the State of
                                 28   California, County of San Diego, Case No. 2017-37-00016311-CU-BC-CTL.
                                                                               1
                                                      PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3249 Page 7 of 30



                                  1   2019 as well), even though a final decision on indemnification has not been made.
                                  2   As such, the legal fees cannot represent current Snopes business expenses because
                                  3   repayment from Mikkelson, and the other defendants in the State Action, Vincent
                                  4   Green (“Green”) and Ryan Miller (“Miller”) remains a real possibility. 3
                                  5         Defendants’ Motions cobble together thousands of pages of exhibits to distract
                                  6   from the troubling allegations of self-dealing by Mikkelson and others, with
                                  7   Westbrook’s assistance. The selectively cite to disputed facts in the State Action
                                  8   pleadings to paint Richmond as trying to seize “control” over Snopes by asserting
                                  9   shareholder rights. In stark contrast to Mikkelson, Green, and Miller, Plaintiff has
                                 10   received no personal benefit from his interest in Snopes. He and the other minority
                                 11   shareholders have been given the short end of the stick, and Defendants, including
600 W. B ROADWAY , S UITE 700




                                      Nominal Defendant Snopes (who is actually supposed to be adverse to Defendant
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   Mikkelson) have made every effort to keep the Individual Defendants from being
                                 14   held accountable.
                                 15         Because the VFAC more than adequately states derivative claims and direct
                                 16   claims against Mikkelson and Westbrook, the Court should deny the Motions.
                                 17   II.   RELEVANT FACTUAL AND PROCEDURAL HISTORY
                                 18         In July 2016, the five members of Proper Media, LLC (“Proper Media”)
                                 19   (Richmond, Schoentrup, Dunn, Green and Miller), jointly purchased the Snopes’
                                 20   Share previously owned by Barbara Mikkelson, Defendant Mikkelson’s ex-wife,
                                 21   representing a 50% interest in Snopes. (VFAC, ¶¶ 19, 20.) Between July 1, 2016 and
                                 22   May 4, 2017, and while still members of Proper Media, Green and Miller conspired
                                 23   with Mikkelson to intentionally frustrate the working relationship between Snopes
                                 24   and Proper Media. (Id., ¶¶ 21-22.) This conspiracy was predicated on an agreement
                                 25

                                 26   3
                                        Green and Miller, along with Richmond and two others, Drew Schoentrup
                                      (“Schoentrup”) and Tyler Dunn (“Dunn”) were all members of Proper Media until
                                 27
                                      Spring 2017. They purchased the Snopes share (the “Share”) from Mikkelson’s ex-
                                 28   wife, Barbara Mikkelson in July 2016.
                                                                               2
                                                      PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3250 Page 8 of 30



                                  1   wherein Green and Miller would support Mikkelson in his efforts to use his 50%
                                  2   interest in Snopes to obtain control over the Company, and then to leverage that
                                  3   control to use Snopes’ business operations and funds to personally benefit himself,
                                  4   Green, and Miller. (Id., ¶ 22.) To effectuate this scheme, Green and Miller agreed to
                                  5   support Mikkelson’s efforts to fractionalize the Share, and to vote their newly created
                                  6   fractional equity interests in Snopes as directed by Mikkelson. (Id., ¶¶ 22, 23.)
                                  7         These events gave rise to claims in the State Action against Mikkelson, Green,
                                  8   and Miller, which primarily focused on his intentional assistance to Green and Miller
                                  9   to breach their fiduciary duties to Proper, his acts taken to advance his personal
                                 10   interests to the detriment of Snopes and its minority shareholders, and the invalidity
                                 11   of Mikkelson’s controlling corporate acts. Mikkelson, Green, and Miller brought
600 W. B ROADWAY , S UITE 700




                                      numerous cross-claims against Richmond and others, all in their individual
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   capacities, and unrelated to their roles as employees, officers, and/or agents of Snopes
                                 14   (Id., ¶¶ 29-30), including claims by Green and Miller related solely to employment
                                 15   at Proper Media, alleging they were improperly terminated from Proper. (See
                                 16   Plaintiff’s Request for Judicial Notice (“Plaintiff’s RJN”), Ex. A (Green and Miller
                                 17   Second Amended Cross-Complaint in the State Action), ¶¶ 119-213).
                                 18         On April 4, 2019, Richmond and the other plaintiffs in the State Action filed
                                 19   the Third Amended Complaint (“TAC”), which included derivative causes of action
                                 20   on Snopes’ behalf for violations of Bus. & Prof. Code § 17200, et seq. (“Unfair
                                 21   Competition Law”) and rescission (among others). (ECF No. 11-4 (Individual
                                 22   Defendants’ Request for Judicial Notice (“Individuals’ RJN”), Ex. 2 (TAC), ¶¶ 302-
                                 23   325, 336-350.) 4 These derivative claims were subsequently stricken on August 22,
                                 24   2019, and August 28, 2019. (See generally ECF No. 11-13 (Individuals’ RJN, Ex. 11
                                 25   4
                                       “As a general rule, ‘a district court may not consider any material beyond the
                                 26   pleadings in ruling on a Rule 12(b)(6) motion.’” (Brightwell v. McMillan Law
                                      Firm, No. 16-CV-1696 W (NLS), 2017 WL 1653427, at *2 (S.D. Cal. May 2,
                                 27
                                      2017) .) Plaintiff’s objections to Defendants’ respective requests for judicial notice
                                 28   are filed concurrently herewith.
                                                                                 3
                                                       PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3251 Page 9 of 30



                                  1   (State Action order dated Aug. 22, 2019 (“Snopes’ Anti-SLAPP Order”)); ECF No.
                                  2   11-14 (Individuals’ RJN, Ex. 12 (State Action order dated Aug. 28, 2019
                                  3   (“Mikkelson Anti-SLAPP Order”).) In striking these causes of action, the California
                                  4   Superior Court found only that plaintiffs lacked standing to bring claims because
                                  5   they “have not shown an injury in fact of ‘lost money or property’” to support an
                                  6   Unfair Competition Law claim because plaintiffs did not “assert Mikkelson, Miller,
                                  7   and Green have been indemnified nor that their undertakings have failed.” (ECF No.
                                  8   11-13 (Snopes Anti-SLAPP Order) at 5; ECF No. 11-14 (Mikkelson Anti-SLAPP
                                  9   Order) at 4.)
                                 10         After seeing a few limited financial documents, and attending a March 26,
                                 11   2020 Snopes Board meeting, Richmond first received Snopes’ 2017 and 2018 tax
600 W. B ROADWAY , S UITE 700




                                      returns, which showed the deduction of the legal fee advancements as corporate
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   business expenses and the substantiality of the legal fees advanced. (VFAC, ¶¶ 56-
                                 14   58.). Richmond raised these concerns with Snopes’ counsel, but Snopes took no
                                 15   identifiable action in response. (Id., ¶¶ 55-56.) On September 25, 2020, Richmond
                                 16   brought this action (the “Action”).
                                 17         On December 2, 2020, Plaintiff filed the VFAC, the operative pleading, which
                                 18   was served on Defendants the same day. Defendants filed their Motions on December
                                 19   16, 2020.5 For the reasons set forth below, the claims asserted either derivatively or
                                 20
                                      5
                                        Snopes and the Individual Defendants have served Plaintiff and his counsel with
                                 21
                                      motions for sanctions under FRCP 11, likely to improperly “intimidate an adversary
                                 22   into withdrawing contentions that are fairly debatable”, “create a conflict of interest
                                      between attorney and client”, or “to seek disclosure of matters otherwise protected
                                 23
                                      by the attorney-client privilege or the work-product doctrine.” (FRCP 11 (Comments
                                 24   to 1993 Amendment); see also Declaration of Matthew Hrutkay in Support of
                                      Plaintiff’s Omnibus Opposition to Defendants’ Motions to Dismiss), ¶¶ 2, 3, Exs. 1,
                                 25
                                      2. of M. Hrutkay in support of omnibus opposition to motions to dismiss).) This
                                 26   provides a strong inference that Snopes is plainly acting as an adversary to Richmond,
                                      who is bringing these derivative claims for Snopes’ ultimate benefit, despite the fact
                                 27
                                      that Mikkelson’s and Snopes’ respective interests in this Action are adversarial. (See
                                 28   Ontiveros v. Constable, 245 Cal. App. 4th 686, 696 (nominal defendant corporation
                                                                                4
                                                       PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3252 Page 10 of 30



                                  1   directly by Richmond in this Action are proper and the Motions should be denied in
                                  2   entirety.
                                  3   III.   LEGAL STANDARD
                                  4          Mikkelson and Westbrook move to dismiss on multiple grounds, including: (i)
                                  5   res judicata; (ii) Richmond lacks standing; (iii) Richmond is an inadequate
                                  6   representative; (iv) failure to state derivative claims under FRCP 12(b)(6); and (v)
                                  7   the direct claims fail as a matter of law. Snopes also seeks to dismiss the derivative
                                  8   claims on similar grounds: (i) failure to plead demand futility; (ii) claims are barred
                                  9   by res judicata; and (iii) Richmond is an inadequate representative. For the reasons
                                 10   below, the motions to dismiss should be denied.
                                 11          Because the claims are being brought on Snopes’ behalf, however, and because
600 W. B ROADWAY , S UITE 700




                                      Snopes is a nominal party, it cannot challenge the merits. (See Patrick v. Alacer
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   Corp., 167 Cal. App. 4th 995, 1005 (2008) (California, like other jurisdictions “have
                                 14   explicitly constrained a corporation’s ability to challenge the merits of a derivative
                                 15   action”) (citations omitted).) Doing so “would allow the [individual defendant] to
                                 16   shift the cost of his defense of the derivative suit to the corporations against which
                                 17   he has allegedly committed tortious conduct.” (Id. at 1007.)
                                 18          A.    Rule 12(b)(6) Pleading
                                 19          In deciding a 12(b)(6) motion, the Court accepts as true all material allegations,
                                 20   “and construe[s] the complaint in a light most favorable to the non-moving party.” 6
                                 21   (Vasquez v. Los Angeles County, 487 F.3d 1246, 1249 (9th Cir. 2007).) Dismissal is
                                 22   inappropriate where a complaint alleges “facts that ‘state a claim to relief that is
                                 23   plausible on its face.’” (ESG Capital Partners, LP v. Stratos, 828 F.3d 1023, 1031
                                 24
                                      has interests that are adverse to derivative individual defendant directors and
                                 25
                                      officers); see also supra, at 7, n.4.)
                                 26   6
                                        The use of materials from the State Action is limited. “[T]aking judicial notice of
                                      findings of fact from another case exceeds the limits of Rule 201.” (Wyatt v. Terhune,
                                 27
                                      315 F.3d 1108, 1114 (9th Cir. 2003) (overruled on other grounds by Albino v. Baca,
                                 28   747 F.3d 1162 (9th Cir. 2014)).)
                                                                                  5
                                                       PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3253 Page 11 of 30



                                  1   (9th Cir. 2016) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678) (.) “Dismissal for failure
                                  2   to state a claim is appropriate only ‘if it appears beyond doubt that the [non-moving
                                  3   party] can prove no set of facts in support of his claim which would entitle him to
                                  4   relief.’” (Vasquez, at 1249 (citing Zimmerman v. City of Oakland, 255 F.3d 734, 737
                                  5   (9th Cir. 2001)).) Claims that are not founded in fraud are only subject to the minimal
                                  6   notice pleading requirements of Rule 8(a)(2), making a short and plain statement
                                  7   sufficient to survive a motion to dismiss. (ESG, supra, at 1032.)
                                  8         B.     Rule 9(b) Pleading
                                  9         Plaintiff’s fraud claims are subject to the heightened pleading requirement of
                                 10   Rule 9(b), which requires pleading “with particularity the circumstances constituting
                                 11   fraud or mistake.” (FRCP 9(b).) This standard is met by allegations about “the ‘who,
600 W. B ROADWAY , S UITE 700




                                      what, when, where, and how’ that would suggest fraud, rather than a business mistake
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   viewed with the benefit of hindsight.” (Copper v. Pickett, 137 F.3d 616, 627 (9th Cir.
                                 14   1997); see also Di Fernano v. Intrexon Corp., No. 16-CV-1826 W (JMA), 2017 WL
                                 15   3641879, at *2 (S.D. Cal. Aug. 24, 2017) (emphasis added).) Although fraud claims
                                 16   must also allege intent, these allegations “may be alleged generally.” (FRCP 9(b).)
                                 17         Critically, the heightened pleading requirement “does not ‘reflect a
                                 18   subscription to fact pleading’ and requires only ‘simple concise, and direct’
                                 19   allegations of the ‘circumstances constituting fraud,’ which after Twombly must
                                 20   make relief plausible. . . when taken as true.” (U.S. ex rel. Grubbs v. Kanneganti, 565
                                 21   F.3d 180, 186 (5th Cir. 2009); see also Qingdao Tang-Buy Int’l Import & Export Co.,
                                 22   Ltd. v. Preferred Secured Agents, Inc., No. 15-cv-00624-LB, 2015 WL 7776331, at
                                 23   *7 (N.D.Cal. Dec. 3, 2015)
                                 24         What matters is that the allegations “give defendants notice of the particular
                                 25   misconduct which is alleged to constitute the fraud charged so that they can defend
                                 26   against the charge and not just deny that they have done anything wrong.” (See, e.g.,
                                 27   Lee v. Verimatrix, Inc., No. 19-cv-2054-W (BLM), 2020 WL 4747751, at *4 (S.D.
                                 28   Cal. Aug. 17, 2020) (citing U.S. v. United Healthcare Ins. Co., 848 F.3d 1161, 1180
                                                                                 6
                                                       PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3254 Page 12 of 30



                                  1   (9th Cir. 2016); see also Loomis v. Slendertone Distribution, Inc., 420 F. Supp. 3d
                                  2   1046, 1072 (S.D. Cal. 2019).) Scienter need not be alleged on particularized facts:
                                  3   “Rule 9(b)’s pleading requirement for scienter is satisfied by ‘aver[ring] scienter
                                  4   generally, just as the rule states—that is simply by saying that scienter existed.’” (In
                                  5   re GlenFed, Inc. Securities Litig., 42 F.3d 1541 (9th Cir. 1994); see also Loomis, 420
                                  6   F. Supp. 3d at 1072-1073.)
                                  7   IV.   ARGUMENT
                                  8
                                            A.     Richmond Is an Appropriate Representative Shareholder to Bring
                                  9                Derivative Claims

                                 10         A shareholder can bring derivative claims under FRCP 23.1 to enforce rights
                                 11   that the corporation “may properly assert but has failed to enforce,” as long as the
600 W. B ROADWAY , S UITE 700




                                      plaintiff “fairly and adequately represent[s] the interests of shareholders or members
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   who are similarly situated in enforcing the right of the corporation or association.”
                                 14   (FRCP Rule 23.1(a).) A derivative plaintiff thus represents only those shareholders
                                 15   who are similarly situated, not necessarily all shareholders.
                                 16         “Defendants bear the burden of proof to show Plaintiff is not an adequate
                                 17   representative under Rule 23.1” 7 (RePet, Inc. v. Zhao, Case No. EDCV 15-2315-
                                 18   VAP (SPx), 2016 WL 11518482, at *5 (C.D. Cal. June 28, 2016) (finding plaintiff
                                 19   an adequate representative despite pending litigation with the company).)
                                 20         Larson v. Dumke laid out the factors to determine if a plaintiff has “the capacity
                                 21   to vigorously and conscientiously prosecute a derivative suit and be free from
                                 22   economic interests that are antagonistic to [similarly situated shareholders].” (900
                                 23   F.2d 1363, 1367 (9th Cir. 1990).) The “Larson Factors” include:
                                 24                (1) indications that the plaintiff is not the true party in
                                 25   7
                                        Mikkelson and Westbrook have no grounds to raise an adequacy challenge, since
                                 26   they have no legally identifiably interest in assuring that the representative bringing
                                      claims against them is “adequate.” (Laduca v. Swirsky, No. 02 C 8597, 2003 WL
                                 27
                                      22078372, at *3 (N.D. Ill. Sept. 5, 2003) (denying motion to disqualify).) Their
                                 28   adequacy argument should be ignored outright.
                                                                                 7
                                                       PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3255 Page 13 of 30



                                  1                interest; (2) the plaintiff’s unfamiliarity with the litigation
                                                   and unwillingness to learn about the suit; (3) the degree of
                                  2                control exercised by attorneys over the litigation; (4) the
                                                   degree of support received from other shareholders; . . . (5)
                                  3                the lack of any personal commitment to the action on the
                                                   part of the representative plaintiff[ ]; . . . (6) the remedy
                                  4                sought by plaintiff in the derivative action; (7) the relative
                                                   magnitude of plaintiff’s personal interests as compared to
                                  5                his interest in the derivative action itself; and (8) plaintiff’s
                                                   vindictiveness toward the defendants.
                                  6
                                      (RePet, 2016 WL 11518482, at *5 (quoting Larson, 900 F.2d at 1367) (internal
                                  7
                                      quotation marks omitted).) 8 Because this is such a fact-intensive analysis, arguments
                                  8
                                      as to adequacy of a shareholder representative are “difficult [ ] to sustain on a motion
                                  9
                                      to dismiss.” (Richter v. CC-Palo Alto, Inc., No. 5:14-cv-00750-EJD, 2017 WL
                                 10
                                      4236992, at *8 (N.D. Cal. Sept. 25, 2017).) 9
                                 11
                                            In this action, Plaintiff is similarly situated with only two other Snopes
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                      shareholders: Schoentrup and Dunn. Collectively, they are the only minority
                                 13
                                      shareholders and they have been pushed out and marginalized by Mikkelson’s power-
                                 14
                                      hungry control of Snopes. (VFAC, ¶¶ 22, 24.) It defies logic to argue that Mikkelson,
                                 15
                                      Green, and Miller, would or could adequately represent Richmond, Schoentrup, or
                                 16
                                      Dunn’s minority interests here, particularly given they have used their majority
                                 17
                                      voting block to perform abusive acts and have done as they wished with Snopes to
                                 18
                                      personally benefit themselves, as alleged in the VFAC. (Id., ¶¶ 22, 24, 30-40.)
                                 19
                                      ///
                                 20
                                      ///
                                 21
                                      ///
                                 22

                                 23   8
                                        Citing to Kenneth v. Yeung Chi Shing Holding (Delaware), Inc., Snopes argues that
                                 24   the inquiry into antagonistic interests is separate from Larson Factors. See (ECF No.
                                      12-1 (Snopes’ Motion) at 21:6-8.) Larson makes clear that the factors are important
                                 25
                                      in determining “the adequacy of representation by a derivative plaintiff.”(900 F.2d at
                                 26   1367; see also McCoy v. Kazi, 2010 WL 11465064, at *2 (C.D. Cal. Aug. 2, 2010)
                                      (Larson Factors are “instructive” as to adequacy of derivative plaintiff).)
                                 27   9
                                        Richter also noted the lack of authority “advocat[ing] for a Rule 23.1 dismissal for
                                 28   lack of adequacy at the pleading stage.” (Richter, 2017 WL 4236992, at *8.)
                                                                                  8
                                                       PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3256 Page 14 of 30



                                  1                  1.     Richmond is Adequate to Represent Similar Shareholders
                                  2                         a)     The First Seven Lawson Factors
                                  3            The first Lawson Factor is any indication that plaintiff “is not the true party in
                                  4   interest.” (Larson, 900 F.2d at 1367.) Here, there is no such indication, and
                                  5   Defendants make no such argument. Thus, the first factor supports a finding that
                                  6   Richmond is an adequate representative. 10
                                  7            Defendants make no argument that Plaintiff Richmond is either unfamiliar
                                  8   with the litigation or unwilling to learn about this Action. (See Larson, 900 F.2d at
                                  9   1367.) Instead, Richmond’s participation in this and the State Action evidence that
                                 10   he is familiar with the litigation and knows the facts and circumstances of his
                                 11   derivative claims well. Thus the second factor supports a finding that Richmond is
600 W. B ROADWAY , S UITE 700




                                      an adequate representative of similarly situated shareholders under Rule 23.1.
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13            Third, the Court considers “the degree of control exercised by the attorneys
                                 14   over the litigation.” (Id.) Here, there is no evidence that Richmond’s attorneys have
                                 15   exercised any degree of control over his claims or this Action generally, and
                                 16   Defendants have not advanced any argument to that effect. The third factor thus also
                                 17   supports a finding that Richmond is an adequate representative.
                                 18            As to the fourth factor, it is reasonable to infer from the allegations in the
                                 19   VFAC that all similarly situated shareholders, namely Schoentrup and Dunn, support
                                 20   the derivative claims. Thus, this fourth factor favors Richmond’s status as derivative
                                 21   plaintiff. (Id.)
                                 22            Snopes argues that the fifth Larson factor shows inadequacy, namely that
                                 23   Richmond has a “lack of personal commitment to the action,” because this action
                                 24   seeks to compensate Snopes for the personal legal fee advancements and/or
                                 25   indemnification fraudulently obtained by Mikkelson, as well as Green and Miller.
                                 26   (Id.; see also ECF No. 12-1 (Snopes Motion) at 24:12-20.) Not only would
                                 27

                                 28   10
                                           Defendants perform no analysis of the first four Larson factors.
                                                                                    9
                                                          PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                    CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3257 Page 15 of 30



                                  1   Defendants’ argument require this Court to presume a devious intent from filing this
                                  2   action, this argument is unrelated to whether Richmond is committed to this Action. 11
                                  3         The sixth factor, the remedy sought in the derivative action, also supports a
                                  4   finding that Richmond is an adequate representative. See Larson, 900 F.2d at 1367.
                                  5   Specifically, in this Action, Richmond seeks on Snopes’ behalf damages incurred
                                  6   from the fraudulent Undertakings. Richmond is not seeking personal compensation
                                  7   by the derivative claims. Defendants also argue that the sixth factor shows
                                  8   Richmond’s inadequacy because the derivative claims seek damages from other
                                  9   directors but not himself. (ECF No. 12-1 (Snopes Motion) at 24:21-25:3). Given that
                                 10   Richmond played no role in approving the legal fee advancements at issue, Snopes’
                                 11   point here fails. (RePet, 2016 WL 11518482, at *6 (Plaintiff adequate representative
600 W. B ROADWAY , S UITE 700




                                      in derivative action where he “was not a [ ] board member when Defendants
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   committed the alleged fraud”).) Richmond’s request for damages, interest, and
                                 14   attorney fees against the directors involved in the fraudulent undertakings, does not
                                 15   disqualify him as an adequate representative for Snopes.
                                 16         In assessing the seventh factor, courts “assess[ ] the relative value of the claims
                                 17   involved to determine whether the plaintiff was an adequate representative.” (Id. at
                                 18   *5 (quoting Larson, 900 F.2d at 1367).) Where there is no meaningful information
                                 19   showing that “the value of his derivative claims was ‘dwarfed by his interest’” in the
                                 20   individual direct claims in the State action, there is no reason to find inadequacy
                                 21   based on the seventh factor. (Id.)
                                 22                      b)     The Eighth Larson Factor Shows that Plaintiff is Free From
                                                                Economic Interests that Are Antagonistic to the Interests of
                                 23                             Similarly Situated Shareholders
                                 24         Richmond’s remaining direct claims in the State Action, and his previous
                                 25   efforts to assert his rights as a Snopes shareholder show no hostility. Although there
                                 26   may be situations where personal litigation evidences antagonism, there is no conflict
                                 27   11
                                         If anything, Plaintiff has shown his personal commitment to this action by his
                                 28   steadfast resistance to Defendants’ control over Snopes.
                                                                                10
                                                       PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3258 Page 16 of 30



                                  1   here, particularly given that Richmond and his personal litigation are supported by
                                  2   all “similarly situated shareholders” (namely Schoentrup and Dunn).
                                  3                              (1)   Richmond’s State Action Show No Antagonism
                                  4         “‘[T]here is no per se rule prohibiting shareholders from simultaneously
                                  5   bringing both direct and derivative actions,’ and that the better reasoned and
                                  6   predominant rule is to look behind the surface duality of the two types of actions and
                                  7   allow them to proceed [ ] unless an actual conflict emerges.” (Natomas Gardens
                                  8   Investment Grp. LLC v. Sinadinos, 2009 WL 1363382, at *15 (E.D. Cal. May 12,
                                  9   2009).) 12 Participation in a direct action or other litigation with the company or its
                                 10   directors does not alone create a disqualifying conflict. These “unpersuasive”
                                 11   arguments “rel[y] on a superficial view of both facts and law, and place entirely too
600 W. B ROADWAY , S UITE 700




                                      much emphasis on direct claims.” (Richter, 2017 WL 4236992, at *8.) 13
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13         Defendants’ false image of Plaintiff endeavoring to control Snopes are belied
                                 14   by the facts. Mikkelson holds a 50% interest in Snopes and he is an officer and chair
                                 15   of its board of directors. (VFAC, ¶ 10.) Any argument that Richmond’s litigation in
                                 16   the State Action evidences a personal vendetta against Defendants, and an effort to
                                 17   “control” the company, is without merit. Richmond could never control Snopes, and
                                 18   does not want to.
                                 19         Richmond’s efforts in the State Action show his dedication to ensuring that
                                 20   Snopes is properly and independently managed, and not simply used as a personal
                                 21   12
                                         In Zarowitz v. BankAmerica Corp., the derivative plaintiff was disqualified
                                 22   because his personal litigation strategy of settling on behalf of his fellow shareholders
                                      created an inherent conflict of interest. (866 F.2d 1164, 1166 (9th Cir. 1989).)
                                 23   13
                                         Kenneth v. Yeung Chi Sheng Holding (Delaware), Inc., is easily distinguishable.
                                 24   (2020 WL 409010 (N.D. Cal. Jan. 24, 2020).) There, the derivative plaintiff had filed
                                      no less than five separate lawsuits addressing the same fundamental facts within 18
                                 25
                                      months, showing a pattern and practice not found here. (Id. at *5.) The plaintiff in
                                 26   Puri v. Khasla similarly had “frequently been adverse . . . in other litigation across
                                      multiple jurisdictions” and sought relief that “would leave them in complete control
                                 27
                                      of the organizations whose interests they purport to represent.” (674 Fed. Appx. 679,
                                 28   683 (9th Cir. 2017).)
                                                                                 11
                                                       PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3259 Page 17 of 30



                                  1   ATM to pay for Mikkelson’s personal legal disputes. 14 In fact, Richmond’s efforts to
                                  2   protect Snopes from the Individual Defendants’ mismanagement is evidence that he
                                  3   has no vendetta against Snopes or its shareholders who are similarly situated to him.
                                  4   In any event, the State Action does not create any conflict for Richmond as a
                                  5   derivative plaintiff, because he “will not be forced to choose between [his] personal
                                  6   interests and those of [similarly situated shareholders] because those interests
                                  7   coincide.” (Richter, 2017 WL 4236992, at * 8.)
                                  8                             (2)   Richmond Is Not a Competitor of Snopes.
                                  9         Citing to self-serving briefs it filed in the State Action, Snopes argues that
                                 10   Richmond should be disqualified because he is a competitor of Snopes. 15 (ECF No.
                                 11   12-1 (Snopes Motion) at 23:20-21 (“Richmond and his companies are competitors of
600 W. B ROADWAY , S UITE 700




                                      Snopes”). Leaving out any detail, Snopes proffers that because Richmond is a
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   member of Proper Media (which obtains revenue from online advertising), it is a
                                 14   competitor, which conflicts Richmond. (Id. at 23:20-21). These unsupported
                                 15   arguments rely on disputed facts that cannot be resolved here, and for that reason,
                                 16   should be ignored.
                                 17                             (3)   The Interpleader Action Is Not a Personal Dispute.
                                 18         Snopes also argues that the existence of a personal action brought by Snopes
                                 19   against all shareholders in interpleader (“Interpleader Action”) constitutes a
                                 20   disqualifying personal dispute with Mikkelson. This argument takes the Interpleader
                                 21   Action out of context. The Interpleader Action was brought by Snopes purportedly
                                 22   to resolve ownership over the single share in Snopes that was originally jointly
                                 23   purchased by the then-members of Proper Media, including Richmond, Schoentrup
                                 24
                                      14
                                         Defendants cite no evidence of Plaintiff’s intent because there is no evidence of a
                                 25
                                      vendetta. In any event, it is a disputed factual issue not to be resolved here.
                                 26   15
                                         Snopes’ citation to its own argumentative State Action brief provides the only
                                      support for their claim that Richmond is Snopes’ competitor, but it cannot be
                                 27
                                      judicially noticed for the truth of the matter asserted therein, and accordingly, this
                                 28   argument should be stricken entirely. (Brightwell, 2017 WL 1653427, at *2.)
                                                                               12
                                                      PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3260 Page 18 of 30



                                  1   and Dunn (all of whom are still members of Proper Media), and Green and Miller
                                  2   (both of whom later joined Mikkelson to form a majority Snopes voting block). The
                                  3   only relevant dispute here is what is contained in the VFAC, namely, Mikkelson’s
                                  4   submission of fraudulent undertakings to defend personal claims.
                                  5                2.     Snopes’ Adequacy Argument Ignores the Practical Reality
                                  6         Regardless of the weight given to the Larson factors, the fact that there are
                                  7   only six total shareholders, three on each side of all disputes, bears consideration.
                                  8   Taken to its logical conclusion, any shareholder other than Green, Mikkelson, or
                                  9   Miller would be ineligible to represent minority shareholder interests. Logically,
                                 10   Richmond is one of the only shareholders who would file this Action, and is doing
                                 11   so on behalf of Snopes, because he has concerns, about the harm being caused under
600 W. B ROADWAY , S UITE 700




                                      Defendants’ control. Richmond is more than adequate to represent the interests of the
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   minority shareholders who are similarly situated. (See Puri v. Khalsa, 674 Fed. Appx.
                                 14   679, 682 (9th Cir. 2017) (“issue is whether [representative’s] interest are antagonistic
                                 15   to those plaintiff is seeking to represent.”) (emphasis added); FRCP 23.1(a).)
                                 16         B.     Plaintiff Has Adequately Pleaded Demand Futility
                                 17                1.     Rule 23.1 Demand Futility
                                 18         “[W]hen assessing a motion to dismiss for failure to comply with the
                                 19   requirements of Federal Rule 23.1 . . . , a court should credit the shareholders with
                                 20   ‘all reasonable factual inferences that logically flow from the particularized facts
                                 21   alleged.” (In re BofI Holding, Inc. Shareholder Litig., No. 3:15-cv-2722-GPC-KSC,
                                 22   2017 WL 3394344, at *4 (S.D. Cal. Aug. 8, 2017).) Plaintiff Richmond has
                                 23   sufficiently alleged the reasons that such a demand would have been futile, satisfying
                                 24   the requirements of Rule 23. 16
                                 25         Demand is futile “[w]hen [a] board is disabled . . . because of interestedness
                                 26   or lacking independence from those who are interested . . . .” (McElrath v. Kalanick,
                                 27   16
                                        Demand futility is governed by the state of incorporation, here California. (See,
                                 28   e.g., Rosenbloom v. Pyott, 765 F.3d 1137, 1148 (9th Cir. 2014).)
                                                                                 13
                                                        PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                  CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3261 Page 19 of 30



                                  1   224 A.2d 982, 987 (Del. 2019).) The test established by the Supreme Court of
                                  2   Delaware in Rales v. Blasband, is applicable here and assesses “‘whether the board
                                  3   that would be addressing the demand can impartially consider its merits without
                                  4   being influenced by improper considerations.’” (Id. at 991 (quoting Rales v.
                                  5   Blasband, 634 A.2d 927, 933 (Del. 1993)).) Demand is futile where there is “a
                                  6   reasonable doubt that . . . the board of directors could have properly exercised its
                                  7   independent and disinterested business judgment in responding to the demand.” Id. 17
                                  8         “A director is interested if . . . she would face a substantial likelihood of
                                  9   personal liability for the conduct alleged in the complaint.” (Id.) When a director is
                                 10   indemnified, a substantial likelihood of liability exists where a plaintiff pleads “with
                                 11   particularity that the directors acted with scienter, meaning ‘they had actual or
600 W. B ROADWAY , S UITE 700




                                      constructive knowledge that their conduct was legally improper.’” (Id.) “In other
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   words, directors are liable for ‘subjective bad faith’ when their conduct is motivated
                                 14   ‘by an actual intent to do harm,’ or when there is an ‘intentional dereliction of duty,
                                 15   a conscious disregard for one’s responsibilities.’” (Id. at 991-92.) 18 Given that
                                 16   Mikkelson and Westbrook together comprise two-thirds of the Snopes board, and are
                                 17   personally interested in this Action, any demand that they initiate litigation against
                                 18   themselves on Snopes’ behalf would be futile.
                                 19                       a)    Mikkelson Obtained a Personal Benefit and Faces
                                                                Substantial Personal Liability.
                                 20
                                            Presuming the allegations and reasonable inferences as true, Mikkelson and
                                 21
                                      Westbrook each have a personal interest making demand futile. Snopes paid
                                 22
                                      Mikkelson’s legal fees in the State Action that he otherwise would have paid,
                                 23

                                 24   17
                                         Snopes defies the principle that a nominal corporate defendant should not be
                                      adverse to the shareholder plaintiff. (Patrick, 167 Cal. App. 4th at 1005.)
                                 25   18
                                         The derivative claims in Gordon v. Bindra, were dismissed without allegations of
                                 26   “any facts showing any involvement” by the directors. (2014 WL 2533798, at * 5
                                      (C.D. Cal. June 5, 2014)). Similarly, Foss on behalf of Quality Systems Inc. v.
                                 27
                                      Barbarosh, lacked allegations that the director was involved in drafting or preparing
                                 28   the misleading documents. (2018 WL 5276292, at *7 (C.D. Cal. July 25, 2018)).
                                                                                14
                                                       PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3262 Page 20 of 30



                                  1   providing him with a personal benefit that simply cannot be denied. (VFAC, ¶¶ 30-
                                  2   40.) Mikkelson also stood to benefit from aiding and abetting Green and Miller’s
                                  3   fraudulent Undertakings, given that they are co-defendants in the State Action and
                                  4   given allegations that they collectively conspired to harm Proper Media. (VFAC,
                                  5   ¶¶ 21-29.) Finally, Richmond has stated valid claims against Mikkelson that subject
                                  6   him to a substantial likelihood of personal liability. The potential for substantial
                                  7   liability further evidences his personal interest in the avoidance of initiating
                                  8   litigation, making demand futile.
                                  9                         b)     Westbrook Is Interested Because He Faces Substantial
                                                                   Personal Liability
                                 10
                                              Richmond does not allege that Westbrook derived any benefit from the
                                 11
                                      fraudulent Undertakings or advancement of personal legal fees. Regardless, as
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                      discussed below in response to the Rule 12(b)(6) arguments, Richmond states valid
                                 13
                                      claims against Westbrook that subject him to a substantial likelihood of personal
                                 14
                                      liability. This makes Westbrook an interested director, making any demand that
                                 15
                                      Westbrook approve the filing of this Action futile.
                                 16
                                              C.    The Derivative Claims Satisfy Rule 12(b)(6) Pleading Standards
                                 17
                                                     1.     The Derivative Claim for Fraud Against Mikkelson is Proper
                                 18
                                              Fraud claims must allege: “(a) misrepresentation (false representation,
                                 19
                                      concealment, or nondisclosure); (b) knowledge of falsity (or ‘scienter’); (c) intent to
                                 20
                                      defraud, i.e., to induce reliance; (d) justifiable reliance; and (e) resulting damage.”
                                 21
                                      Lazar v. Superior Court, 12 Cal. 4th 631, 638 (1996).)
                                 22
                                              Richmond alleges that Mikkelson’s Undertaking “state[s] falsely and
                                 23
                                      misleadingly that the claims for which [he] sought advances were brought as and
                                 24
                                      against ‘agents’ of Snopes” and failed to disclose that Mikkelson, Green, and Miller
                                 25
                                      also intended to use, and used, those funds to file affirmative claims in their
                                 26
                                      individual capacities. 19 (VFAC, ¶¶ 34, 35.) These are material misrepresentations.
                                 27

                                 28   19
                                           Wood v. Baum provides no support for Defendants’ position. While directors may
                                                                                   15
                                                          PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                    CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3263 Page 21 of 30



                                  1         Richmond also alleges why the Undertakings representations were misleading:
                                  2   “claims were brought against Mikkelson, Green, and Miller in their individual
                                  3   capacities . . . . [and] Mikkelson, Green, and Miller brought numerous cross-claims
                                  4   against Richmond and others, all in their individual capacities, and unrelated to their
                                  5   roles as employees, officers, and/or agents of Snopes.” (Id. at ¶ 29.) Presuming these
                                  6   allegations and reasonable inferences true, falsity has been pled.
                                  7         Richmond also properly alleges scienter. Rule 9(b) requires only general
                                  8   allegations of scienter, “simply [ ] saying that scienter existed.” (In re GlenFed, Inc.
                                  9   Securities Litig., 42 F.3d 1541 (9th Cir. 1994) (overruled by statute on other grounds).
                                 10   Here, Richmond creates a strong inference that Mikkelson understood the false and
                                 11   misleading nature of the statements in the Mikkelson Undertaking, which subject him
600 W. B ROADWAY , S UITE 700




                                      to substantial personal liability. Specifically, the allegations in the VFAC, and
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   reasonable inferenced drawn therefrom, show that Mikkelson, as an individual party
                                 14   to the claims and cross-claims in the State Action, understood that the claims against
                                 15   him were in his personal capacity, and that he could be personally liable for any
                                 16   damages stemming from those State Action claims. 20 (VFAC, ¶¶ 29, 34, 35, 38, 59,
                                 17   60); see also ESG, 828 F.3d at 1031 (claim need only be plausible on its face).)
                                 18

                                 19
                                      rely on information provided by management, here, management and directors are
                                 20   one in the same. (953 A.2d 136, 142 (Del. 2008) (approval of a transaction without
                                      more is insufficient basis to infer bad faith).)
                                 21   20
                                         The Individual Defendants argue that the determination of whether Mikkelson was
                                 22   an “agent” of Snopes with respect to the claims in the State Action is a matter of law.
                                      (ECF No. 11-1 (Individuals’ Motion) at 19:21-22.) California’s Corporations Code
                                 23
                                      says otherwise. Indemnification is properly authorized only “upon a determination
                                 24   that indemnification of the agent is proper in the circumstances . . . .” (Cal. Corp.
                                      Code § 317(e).) Although cross-claims may be permissible, here, the fact that
                                 25
                                      Mikkelson’s cross-claims were brought in his personal capacity and clearly to
                                 26   provide a benefit to him is the problem. He sought a finding that Green and Miller
                                      have individual voting interests in the Share, and thus could vote in alignment with
                                 27
                                      him to affirm his controlling actions. (ECF No. 11-30 (Defendant Mikkelson’s cross-
                                 28   complaint in the State Action), ¶¶ 34-45.)
                                                                                16
                                                       PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3264 Page 22 of 30



                                  1         Richmond also alleges intent to induce reliance: Mikkelson, Green, and Miller
                                  2   “[e]ach intended that Snopes’ Board rely on the[ false and misleading] statements in
                                  3   considering and approving advances of personal legal fees.” (VFAC, ¶ 35.) Indeed,
                                  4   if Snopes’ reliance was unreasonable, Snopes would have no security for the
                                  5   advancements.
                                  6         Finally, Richmond has alleged that Snopes was injured because its funds have
                                  7   been used to further the personal litigation interests of Mikkelson with no identifiable
                                  8   benefit to Snopes or its shareholders, and because Mikkelson is unable to, and would
                                  9   be unable to, satisfy his repayment obligations pursuant to the Undertakings. (Id.,
                                 10   ¶63.) 21 Thus, the false and misleading statements in the Undertakings also made
                                 11   funds unavailable for operational purposes, and Snopes has no security interest
600 W. B ROADWAY , S UITE 700




                                      protecting against loss should indemnification be deemed improper. (Id.)
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13                       a)    Mikkelson Faces Substantial Personal Liability
                                 14         Even though Snopes’ articles of incorporation allows for director
                                 15   indemnification, corporate indemnification is unavailable to Mikkelson because
                                 16   Richmond has alleged numerous facts supporting a strong inference that Mikkelson
                                 17   would face a substantial likelihood of personal liability. As alleged, his Undertaking
                                 18   was false and misleading, creating a reasonable inference that, in submitting the
                                 19   fraudulent Undertaking, Mikkelson was not acting “in good faith and in a manner
                                 20   [he] reasonably believed to be in the best interests of the corporation.” (Cal. Corp.
                                 21   Code § 317(b) (stating limitations on indemnification for claims brought “by reason
                                 22   of the fact that the person is or was an agent of the corporation.) 22 Because these
                                 23   21
                                         Richmond alleges damages and why he was unable bring claims earlier, given he
                                 24   first saw the financials reflecting Snopes’ advancements after the March 13, 2020
                                      board meeting. (VFAC, ¶¶ 50-57.) Snopes implicitly acknowledges that Mikkelson,
                                 25
                                      Green and Miller would be unable to repay the advanced fees by arguing that without
                                 26   the advances they would be unable to pay for their defense. (ECF No. 12-1 (Snopes
                                      Motion) at 23:4-16 (if the advances are illegitimate, Mikkelson, Green and Miller
                                 27
                                      will be unable to obtain the legal funds needed).
                                 28   22
                                          Richmond’s allegations preclude indemnification under Cal. Corp. Code
                                                                                17
                                                       PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3265 Page 23 of 30



                                  1   allegations would fall outside of the scope of Snopes’ permissible indemnification,
                                  2   Mikkelson faces substantial personal liability.
                                  3                2.     The Negligent Misrepresentation Claim is Properly Pled
                                  4         “The elements of negligent misrepresentation are similar to intentional fraud
                                  5   except for the requirement for scienter; in a claim for negligent misrepresentation,
                                  6   the plaintiff need not allege the defendant made an intentionally false statement, but
                                  7   simply one as to which he or she lacked any reasonable ground for believing the
                                  8   statement to be true.” (Charnay v. Cobert, 145 Cal. App. 4th 170, 184 (2006).)
                                  9         Richmond alleges that Mikkelson, in his Undertaking, made false and
                                 10   misleading statements, that he intended for Snopes to rely on the statements, and that
                                 11   Snopes suffered as a result. Based on the scienter allegations above, it is reasonable
600 W. B ROADWAY , S UITE 700




                                      to infer that even if Mikkelson did not know that his statements in the Undertaking
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   were false and misleading, he lacked any reasonable ground for believing the
                                 14   statement to be true. Richmond states a claim for negligent misrepresentation.
                                 15                3.     The Unjust Enrichment Claim is Properly Pled
                                 16         “Unjust enrichment is an equitable doctrine that underlies ‘various legal
                                 17   doctrines and remedies.’ It is based on the idea that no one should not be permitted
                                 18   to unjustly enrich themself at the expense of another, but should be required to make
                                 19   restitution as to the property or benefits received, retained, or appropriated, where it
                                 20   is just and equitable for such restitution to be made, and where such action involves
                                 21   no violation or frustration of law or opposition to public policy, either directly or
                                 22   indirectly.” (County of San Bernardino v. Walsh, 158 Cal.App.4th 533, 542 (2007).)
                                 23

                                 24
                                      §204(a)(10). Given the overlapping roles that Mikkelson and Westbrook play at
                                 25
                                      Snopes, § 204(a)(10)(C) prohibits indemnification “of an officer for any act or
                                 26   omission as an officer, notwithstanding that the officer is also a director or that his or
                                      her actions, if negligent or improper, have been ratified by the directors.” This applies
                                 27
                                      with equal force to each of the other derivative causes of action alleged against
                                 28   Mikkelson, including claims for unjust enrichment and aiding and abetting fraud.
                                                                                 18
                                                        PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                  CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3266 Page 24 of 30



                                  1         Even if Richmond fails to prove fraud, if Mikkelson used Snopes funds for his
                                  2   own personal claims in the State Action, and if that provided him an unjust benefit at
                                  3   Snopes expense, a claim for unjust enrichment has been stated.
                                  4                4.     The Aiding and Abetting Fraud Claims are Properly Pled
                                  5         Aiding-and-abetting liability is established where a defendant “(a) knows the
                                  6   other’s conduct constitutes a breach of duty and gives substantial assistance or
                                  7   encouragement to the other to so act or (b) gives substantial assistance to the other in
                                  8   accomplishing a tortious result and the person’s own conduct, separately considered,
                                  9   constitutes a breach of duty to the third person.” (Fiol v. Doellstedt, 50 Cal. App. 4th
                                 10   1318, 1325-1326 (1996).)
                                 11         Mikkelson aided and abetted Green and Miller’s submission of fraudulent
600 W. B ROADWAY , S UITE 700




                                      Undertakings, by approving them knowing that they were premised on false and
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   misleading statements and material omissions. (VFAC, ¶¶ 34, 35, 38). These
                                 14   undertakings were legally required (see Corp. Code § 317(f)), they formed the basis
                                 15   (and security) for Snopes’ personal legal fee advancements, and without these
                                 16   undertakings, Snopes could not have provided the advancements. (VFAC, ¶¶ 34, 35,
                                 17   75-82, 86). These allegations support a finding that: (i) Green and Miller’s
                                 18   Undertakings were false and misleading, or omitted material facts necessary to make
                                 19   them not misleading (i.e., they accomplished a tortious result) (id., ¶¶ 34, 35); and (i)
                                 20   Mikkelson gave substantial assistance to Green and Miller in the accomplishment of
                                 21   that tortious result, in breach of his duty to Snopes (id., ¶ 38.)
                                 22         Richmond also alleges that Westbrook breached his duty to Snopes by
                                 23   approving Snopes’ payment of invoices submitted by Mikkelson, Green, and Miller
                                 24   that exceeded the scope of the permissible advancements pursuant to the
                                 25   Undertakings. (VFAC, ¶ 39). Approving invoices for personal legal fees constitutes
                                 26   a breach of his duties as Snopes’ CFO and substantially assisted Mikkelson’s,
                                 27   Green’s, and Miller’s fraudulent acts that damaged Snopes. Even if Westbrook was
                                 28
                                                                                  19
                                                        PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                  CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3267 Page 25 of 30



                                  1   negligent in approving the submitted invoices, that breach of his duties as CFO
                                  2   substantially assisted the fraudulent acts that caused tortious results to Snopes.
                                  3         D.     The Breach of Fiduciary Duty Claim is Properly Pled
                                  4         Richmond states a direct claim against Mikkelson and Westbrook for breach
                                  5   of fiduciary duty. “The elements of a cause of action for breach of fiduciary duty are:
                                  6   (1) existence of a fiduciary duty; (2) breach of the fiduciary duty; and (3) damage
                                  7   proximately caused by the breach.” (People ex rel. Harris v. Rizzo, 214 Cal. App. 4th
                                  8   921, 950 (2013).) It is undisputed that as directors and senior officers of Snopes,
                                  9   Mikkelson and Westbrook owed fiduciary duties to Snopes and its shareholders,
                                 10   including the duties of loyalty and care. (VFAC, ¶¶ 88-90).
                                 11         Richmond alleges that Mikkelson and Westbrook were substantially involved
600 W. B ROADWAY , S UITE 700




                                      in Snopes’ day-to-day operations as officers and directors (in fact they stated that
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   they both worked at Snopes 100% of the time) (id., ¶¶ 42, 46), that the 2017 and 2018
                                 14   Snopes income tax returns included as a deductible expense advances of legal fees to
                                 15   Mikkelson, Green, and Miller despite the fact that those amounts were still owed to
                                 16   Snopes (i.e., they had not been discharged following a finding that indemnification
                                 17   was proper) (id.), and that Mikkelson directed the filing of these inaccurate income
                                 18   tax returns despite his knowledge that they did not truly reflect Snopes’ business
                                 19   expenses (id., ¶¶ 44, 48). Further, Defendant Westbrook, as Snopes’ CFO, caused
                                 20   Snopes to file these inaccurate income tax returns knowing that they did not
                                 21   accurately reflect Snopes’ income. (Id., ¶¶ 45, 49).
                                 22         The business judgment rule provides no basis for dismissal under FRCP
                                 23   12(b)(6) at this stage of the pleadings, because it is inherently fact based as to whether
                                 24   a director or officer “‘acted as an ordinarily prudent person under similar
                                 25   circumstances’ and ‘made a reasonable inquiry as indicated by the circumstances.’”
                                 26   (Palm Springs Villas II Homeowners Assn, Inc. v. Parth, 248 Cal. App. 4th 268, 281
                                 27   (2016) (noting that these decisions are generally left to a trier of fact).)
                                 28
                                                                                  20
                                                       PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3268 Page 26 of 30



                                  1          Richmond was personally injured by Snopes’ submission of income tax returns
                                  2   that inaccurately underreported Snopes’ taxable income, because Snopes’ improper
                                  3   deductions of the legal fee advancements to Mikkelson, Green, and Miller “caused
                                  4   an improper calculation of the taxes to be paid by each individual shareholder, [and]
                                  5   also resulted in an overall underpayment of income taxes with respect to Snopes’
                                  6   2017 [and 2018] income and the related penalties.” (Id., ¶¶ 43, 47.) These allegations,
                                  7   presumed true at this stage of the Action, state a claim for breach of fiduciary duty
                                  8   against both Mikkelson and Westbrook, and need not be brought derivatively.
                                  9          It is ultimately irrelevant if other Snopes shareholder suffered similar injuries
                                 10   to Plaintiff – that does not mean that this is a cause of action that properly belongs to
                                 11   Snopes as a corporation. “The individual wrong necessary to support a suit by a
600 W. B ROADWAY , S UITE 700




                                      shareholder need not be unique to that Plaintiff. The same injury may affect a
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   substantial number of shareholders. If the injury is not incidental to an injury to the
                                 14   corporation, an individual cause of action exists.” (Jones v. H.F. Ahmanson & Co., 1
                                 15   Cal. 3d 93, 107 (1969).)
                                 16          E.     Res Judicata Is Inapplicable and Does Not Bar Derivative Claims
                                 17                 1.     Affirmative Defense of Res Judicata
                                 18          Defendants argue that because the court in the State Action granted Snopes’
                                 19   Anti-SLAPP Motion, Richmond is precluded from bringing the derivative claims
                                 20   spelled out in the VFAC under the doctrine of res judicata. “In order for res judicata
                                 21   to apply, the cause of action in the subsequent litigation must be identical to that in
                                 22   the first.” (Morris v. Blank, 94 Cal. App. 4th 823, 831 (2001).) It “does not apply to
                                 23   issues not raised by the complaint and not actually litigated and necessarily decided
                                 24   in the prior litigation.” (Id. at 832.)
                                 25          For res judicata to apply, “(1) a ‘claim or issue raised in the present action’
                                 26   must be ‘identical to a claim or issue litigated in a prior proceeding.’ (2) the prior
                                 27   proceeding must have ‘resulted in a final judgment on the merits,’ and (3) ‘the party
                                 28   against whom the doctrine is being asserted must have been in privity with a party to
                                                                                  21
                                                         PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                   CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3269 Page 27 of 30



                                  1   the prior proceeding.’” (Garden City, Inc. v. San Jose, No. CV 13-0577 PSG, 2013
                                  2   WL 4766748, at *6 (N.D.Cal. Sept. 5, 2013).)
                                  3                2.     Richmond’s Claims Here Assert Different Primary Rights
                                  4         “Under the ‘primary rights’ theory . . . there is only a single cause of action for
                                  5   the invasion of one primary right. But the significant factor is the harm suffered; that
                                  6   the same facts are involved in both suits is not conclusive.” (Agarwal v. Johnson, 25
                                  7   Cal. 3d 932, 954 (1979).) Here, it is apparent that this Action seeks redress for a
                                  8   separate and distinct primary right of Snopes from those at issue in the State Action.
                                  9         At issue in the State Action’s derivative rescission claim was Snopes’ right to
                                 10   be free of self-interested decisions made by conflicted directors such as Defendant
                                 11   Mikkelson that were in violation of California law, and to rescission of any improper
600 W. B ROADWAY , S UITE 700




                                      acts by the board of directors. The harm or injury was Snopes’ improper and void
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   board decision. The State Action’s derivative Unfair Competition Law claim
                                 14   redressed Snopes’ loss of a competitive advantage, including Snopes’ “web property
                                 15   Snopes.com’s reputation and goodwill as a leading fact checking and news
                                 16   debunking resource.” (ECF No. 11-4 (State Complaint), ¶ 321.)
                                 17         “[E]ven though two suits involve the same nucleus of facts, they do not
                                 18   necessarily raise the same cause of action under California law.” (Maldonado v.
                                 19   Harris, 370 F.3d 945, 953 (9th Cir. 2004).) The primary rights here concern the
                                 20   damage to Snopes from: (i) Defendant Mikkelson’s submission of a fraudulent
                                 21   undertaking to secure his own personal advancement from Snopes; (ii) his execution
                                 22   of the Green and Miller Consents knowing that they were based on fraudulent
                                 23   statements; and (iii) Westbrook’s approval of invoices that he knew “exceeded the
                                 24   scope of the Undertakings and approvals granted by Snopes’ Board.” (ECF No. 9
                                 25   (VFAC), ¶¶ 58-63, 75-86.) “Because the primary rights . . . are different, the causes
                                 26   of action are also different, and the judgment . . . in the [state] action therefore does
                                 27   not bar any of [Plaintiff’s] federal claims.” (Maldonado, 370 F.3d at 952.)
                                 28
                                                                                 22
                                                        PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                  CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3270 Page 28 of 30



                                  1         Snopes argues that its “primary right at issue is the right to be free from the
                                  2   improper advancement of litigation funding,” and that Plaintiff “sought recovery for
                                  3   these same damages in the State Action.” (ECF No. 12-1 (Snopes Motion) at 15:1-6)
                                  4   But this paints with too broad a brush, and ignores the injuries each cause of action
                                  5   sought to redress: lost competitive advantage and unauthorized board transactions.
                                  6   (Garden City, 2013 WL 4766748, at *7 (prior complaint alleging constitutional
                                  7   violations no bar to subsequent action bringing constitutional claims).)
                                  8         The issue here is whether the current claims are identical – they are not. 23 New
                                  9   information unavailable to Richmond prior to 2020 makes clear that these claims
                                 10   could not have been previously brought in the State Action—the damage to Snopes
                                 11   from the Individual Defendants fraudulent actions was not ascertainable until
600 W. B ROADWAY , S UITE 700




                                      Richmond was finally provided with Snopes’ financial records and income tax
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   returns in early 2020. (ECF No. 9, ¶¶ 50-56.) Accordingly, Defendants fail to prove
                                 14   their res judicata affirmative defense. (Concordia v. Bendekovic, 693 F.2d 1073,
                                 15   1075 (11th Cir. 1982) (“Res judicata, . . . is not a defense under 12(b); it is an
                                 16   affirmative defense that should be raised under Rule 8(c)”).)
                                 17   V.    THERE IS NO BASIS FOR JURISDICTIONAL DISCOVERY
                                 18         Defendants Mikkelson and Westbrook seek jurisdictional discovery because
                                 19   Richmond once lived in and owned real properties in San Diego. They merely dispute
                                 20   the jurisdictional allegations of the VFAC, based on their unsupported statement that
                                 21   “Richmond does not own any properties in Puerto Rico and has no registered vehicle
                                 22   in Puerto Rico.” (Individuals’ Motion at 26:22-24.).
                                 23         They acknowledge Richmond’s formation of and membership in a Puerto Rico
                                 24   LLC. But they only speculate that jurisdictional discovery will “reveal” something
                                 25   23
                                        Individual Defendants’ argument that the Snopes Anti-SLAPP Order found that
                                 26   Mikkelson’s and Westbrook’s approvals of the advancements was within the scope
                                      of anti-SLAPP protections (ECF No. 11-1 (Individuals’ Motion) at 10:26, 14:20,
                                 27
                                      16:25-26, 17:3), underscores the clear distinction between the State Action claims
                                 28   and the claims here.
                                                                                23
                                                      PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3271 Page 29 of 30



                                  1   wholly irrelevant and unsubstantiated. (Id. at 26:27-27:3.) They fail to explain the
                                  2   relevance of discovery into Publife.
                                  3         Mere belief that “jurisdictional discovery may reveal” relevant facts, without
                                  4   anything more, is insufficient to justify intrusive inquiries into Richmond’s personal
                                  5   life, and is regularly derided by courts. (See Boschetto v. Hansing, 539 F.3d 1011,
                                  6   1020 (9th Cir. 2008) (jurisdictional discovery improper where discovery “was based
                                  7   on little more than a hunch that it might yield jurisdictionally relevant facts”).)
                                  8   VI.   LEAVE TO AMEND SHOULD BE GRANTED
                                  9         To the extent any argument advanced by Defendants gives rise to a dismissal,
                                 10   Richmond should be permitted to amend to correct any pleading deficiencies. As
                                 11   such, Richmond hereby moves to amend the VFAC to address any such deficiencies
600 W. B ROADWAY , S UITE 700




                                      requiring the Court to grant Defendants’ Motions.
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13         “If a court dismisses the complaint, it will freely grant leave to amend.”
                                 14   Schaffer Family Investors, LLC v. Sonnier, 120 F. Supp. 3d 1028, 1038 (9th Cir.
                                 15   2015) (allowing amendment following dismissal). “In deciding whether to dismiss
                                 16   with prejudice, courts consider the following factors . . . undue delay, bad faith or
                                 17   dilatory move on the part of the movant, repeated failure to cure deficiencies by
                                 18   amendments previously allowed, undue prejudice to the opposing party by virtue of
                                 19   allowance of the amendment, [and] futility of amendment, etc.” Id. at 1038.
                                 20         If Richmond’s demand futility allegations are deemed insufficient, he should
                                 21   be granted leave to amend, so that he can allege with greater particularity the specific
                                 22   personal interests that Mikkelson and Westbrook have in this litigation that render
                                 23   demand futile, and to allege that Mikkelson is not independent of Westbrook.
                                 24         Should the Court dismiss any claims, Richmond should also be granted leave
                                 25   to add allegations that: (i) Snopes has also been separately harmed by Defendants’
                                 26   filing of Snopes’ inaccurate 2017 and 2018 income tax returns (a derivative breach
                                 27   of fiduciary duty claim); (ii) challenging the advances as unauthorized constructive
                                 28   indemnification of Mikkelson’s, Green’s, and Miller’s legal fees in the State Action
                                                                                 24
                                                       PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 17 Filed 01/12/21 PageID.3272 Page 30 of 30



                                  1   (derivative breach of fiduciary duty claim); (iii) challenging the advances as improper
                                  2   and preferential distributions pursuant to Corporations Code § 316.
                                  3   VII. CONCLUSION
                                  4         For the reasons herein, Richmond respectfully requests the Motions be denied.
                                  5

                                  6    Dated: January 11, 2021               Respectfully submitted,
                                  7                                          HRUTKAY LAW PC
                                  8

                                  9                                          By:       s/ Matthew Hrutkay
                                 10
                                                                                     Matthew Hrutkay

                                 11
                                                                             600 W. Broadway, Suite 700
                                                                             San Diego, CA 92101
600 W. B ROADWAY , S UITE 700




                                                                             matt.hrutkay@hrutkaylaw.com
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13
                                                                             and

                                 14
                                                                             TENCER SHERMAN LLP

                                 15
                                                                             Philip C. Tencer, Esq., Bar No. 173818
                                                                             12520 High Bluff Drive, Suite 230
                                 16
                                                                             San Diego, CA 92130
                                                                             phil@tencersherman.com
                                 17

                                 18
                                                                             Attorneys for Plaintiff CHRISTOPHER
                                                                             RICHMOND
                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                                                25
                                                       PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
